 1   Troy D. Monge, Esq.
     Law Offices of Martin Taller, APC
 2   2300 E. Katella Ave, Suite 440
 3   ANAHEIM, CALIFORNIA 92806
     TELEPHONE (714) 385-8100
 4   FACSIMILE (714) 385-8123
 5   troymonge@hotmail.com
 6
     Attorney Bar #217035
 7   Attorneys for Elsa Diez
 8
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
     ELSA DIEZ,                               )   No. 8:17-cv-02183-ADS
12                                            )
13           Plaintiff,                       )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
14                  v.                        )   ATTORNEY FEES AND COSTS
15                                            )
     ANDREW SAUL,                             )
16
     Commissioner of Social Security,         )
17                                            )
18           Defendant.                       )
                                              )
19
             Based upon the parties’ Stipulation for Award and Payment of Attorney
20
     Fees:
21
             IT IS ORDERED that the Commissioner shall pay attorney fees and
22
     expenses the amount of FOUR THOUSAND ONE HUNDRED TWENTY-FIVE
23
     DOLLARS and NO CENTS ($4,125.00), and costs under 28 U.S.C. § 1920 in the
24
     amount of ZERO DOLLARS ($0.00), as authorized by 28 U.S.C. §§ 2412(d),
25
     1920, subject to the terms of the above-referenced Stipulation.
26         Dated: Nov. 18, 2019
27                             __________________________________________
                                         /s/ Autumn D. Spaeth
                               THE HONORABLE AUTUMN D. SPAETH
28                             UNITED STATES MAGISTRATE JUDGE


                                              1
